DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-7, 9-10, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balaz (4381110) in view of Cho (7270608) and Cho (20130045815).

 	Regarding claim 1, Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract), the first frame member (4a) including a first attachment point (22) protruding from the first frame member at a first angle (Col. 2, Lines 3-12); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and opened positions (Col. 2, Lines 10-12), the second frame member (8b) defining a second catch area, and the second frame member (8b) including a second attachment point (23) protruding from the second frame member at a second angle (See Fig. 1); a support member (Fig. 1, Part No. 20) connected to the first and second frame members (Col. 2. Lines 3-10) by having a first end of the support member (20) received in the first attachment point (22) of the first frame member and a second end of the support member (20) received in the second attachment point (23) of the second frame member, the first and second ends of the support member (20) received in the first and second attachment points (22, 23) (See fig. 1), the support member defining a third catch area when the first and second frame members are in the opened position (Col. 1, Lines 29-38), the third catch area bounded by the support member (20) and the first and second frame members (See figure 1), and the third catch area being a target shot area; and membranes (Fig. 1, Part No. 14, 16, 17) extending over the first, 
 	Balaz does not teach the first and second ends of the support member attached toward a widest portion between the first and second frame members, the support member extending in an arched shape between the first and second frame members, and a membrane extending over the first, second, and third catch areas.
	Cho (‘608) (Fig. 8) teaches the first and second ends of the support member (Fig. 8, Part No. 70) attached toward a widest portion between the first and second frame members (See Fig. 8) (Col. 5, Lines 25-37), the support member (Fig. 8, Part No. 70) extending in an arched shape between the first and second frame members.
	Cho (‘815) (Figures 1-6) teaches a membrane (30) extending over the first, second, and third catch areas, the membrane configured to stop projectiles hit by a golf club in the first, second, and third catch areas (Para. 0039).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Balaz the first and second ends of the support member attached toward a widest portion between the first and second frame members as taught by Cho (‘608) as a means of providing an arcuate support member between two frame members of a ball practice apparatus (Cho: Col. 3, Lines 43-49; Col. 5, Lines 38-41), and to provide Balaz with a membrane extending over the first, second, and third catch areas as taught by Cho (‘815) as a means of using a membrane to cover three catch areas of a golf practice apparatus (Cho (‘815): Para. 0039).



 	It is noted that the prior art of Balaz is fully capable performing the recited limitation as Balaz teaches the claimed structure of a membrane in first and second catch areas (See Fig. 1 Part No. 16, 17)


	Regarding claim 3, the modified Balaz (Figure 1) teaches the membrane in the target shot area stops projectiles hit from a flop shot golf swing (Col. 1, Lines 29-38).  
	It is noted that the prior art of Balaz is fully capable performing the recited limitation as Balaz teaches the claimed structure of a membrane in a third area that is a target shot area (See Fig. 1 Part No. 14)


	Regarding claim 4, the modified Balaz (Figure 1) teaches the golf practice apparatus is configurable for indoor use or outdoor use.  


	Regarding claim 5, the modified Balaz (Figure 1) teaches the membrane stops projectiles from both left-handed and right-handed golf swings.  


	Regarding claim 6, the modified Balaz (Figure 1) teaches the membrane (See Fig. 1, Part No. 14, 16, 17) is connected to the support member, the first frame member, and the second frame member (See Fig. 1).  


	Regarding claim 7, the modified Balaz (Figure 1) teaches the membrane is a netting (See Fig. 1, Part No. 14, 16, 17) (Col. 1, Lines 29-38).  


	Regarding claim 9, the modified Balaz (Figure 1) teaches a support member (20), and the first and second frame members are rigid (Col. 1, Lines 16-27).  
 	The modified Balaz does not teach the support member is flexible.
	Cho (‘608) (Fig. 8) teaches the support member (Fig. 8, Part No. 70) is flexible (Col. 5, Lines 25-37).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with the support member is flexible as taught by Cho (‘608) as a means of simple substitution of one known element (a support member for a golf practice apparatus) for another (an elastic support member for a golf practice apparatus) to obtain predictable results (a golf practice apparatus to aid a user with playing golf) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (Cho: Col. 5, Lines 25-37).


	Regarding claim 10, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (Col. 2, Lines 10-12).  


	Regarding claim 13, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to fold from the opened position to the closed position, and from the closed position to the opened position (Abstract; Col. 2, Lines 10-12).  


	Regarding claim 14, the modified Balaz (Figure 1) teaches the golf practice apparatus is self-standing in the opened position (See figure 1).  


	Regarding claim 15, the modified Balaz (Figure 1) teaches the golf practice apparatus is portable in the closed position (Abstract).  


	Regarding claim 16, the modified Balaz (Figure 1) teaches the first frame member and the second frame member are connected together by one or more joints (Abstract; Col. 2, Lines 10-12) (See figure 1).  


	Regarding claim 20, the modified Balaz (Figure 1) teaches the projectile is a golf ball (Abstract).


	Regarding claim 21, Balaz (Figure 1) teaches golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area, the first frame member (4a) having a first lower member, a first upper member, and a first vertical member (See fig. 1); a second frame member (Fig. 1, Part No. 8b) defining a second catch area, the second frame member having a second lower member, a second upper member, and a second vertical member (See fig. 1), the second lower member (7b) being connected to the first lower member (3b) by a first joint (Fig. 1, Part No. 12) and the second upper member (5b) connected to the first upper member (1b) by a second joint (Fig. 1, Part No. 9), the first and second joints allowing the first and second frame members to fold between closed and opened positions (Col. 2, Lines 10-12); a support member (Fig. 1, Part No. 20) connected to the first and second frame members by having a first end received in a first attachment point (22) on the first upper member and a second end received in a second attachment point (23) on the second upper member, the first and second ends of the support member received in the first and second attachment points (22, 23), the support member extending between the first and second frame members to define a third catch area when the first and second frame members are in the opened position (See Fig. 1), the third catch area bounded by the support member and the first and second upper members (See fig. 1), and the third catch area being a target shot area; and membranes (Fig. 1, Part No. 14, 16, 17)  extending over the first, second, and third catch areas, the membranes configured to stop projectiles hit by a golf club in the first, second, and third catch areas (Col. 1, Lines 29-38).
 	Balaz does not teach the first and second ends of the support member received in the first and second attachment points toward a widest portion between the first and second frame members, the support member extending in an arched shape between the first and second frame members, and a membrane extending over the first, second, and third catch areas, the membrane configured to stop projectiles hit by a golf club in the first, second, and third catch areas.
	Cho (‘608) (Fig. 8) teaches the first and second ends of the support member (Fig. 8, Part No. 70) received in the first and second attachment points toward a widest portion between the first and second frame members (See Fig. 8) (Col. 5, Lines 25-37), the support member (Fig. 8, Part No. 70) extending in an arched shape between the first and second frame members.
 	Cho (‘815) (Figures 1-6) teaches a membrane (30) extending over the first, second, and third catch areas, the membrane configured to stop projectiles hit by a golf club in the first, second, and third catch areas (Para. 0039).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Balaz he first and second ends of the support member received in the first and second attachment points toward a widest portion between the first and second frame members as taught by Cho (‘608) as a means of providing an arcuate support member between two frame members of a ball practice apparatus (Cho: Col. 3, Lines 43-49; Col. 5, Lines 38-41), and to provide Balaz with a membrane extending over the first, second, and third catch areas as taught by Cho (‘815) as a means of using a membrane to cover three catch areas of a golf practice apparatus (Cho (‘815): Para. 0039).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balaz in view of Cho (‘608) and Cho (‘815), further in view of Schmidt (5539957).

	Regarding claim 11, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (Col. 2, Lines 10-12), where the adjustment inherently includes a change in the angle between the first and second frame members (though a specific angle is not disclosed).  
 	The modified Balaz does not teach the angle is between 180 degrees and 30 degrees.
 	It is noted that Balaz teaches first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (though a specific angle is not disclosed). Balaz (Abstract) discloses: “a golf trainer device is disclosed as including a frame defined by a pair of generally rectangular frame sections arranged in side-by-side vertical, upright positions with a rear hinge connecting the two sections and permitting folding thereof between a side-by-side position and a V-shaped position, connecting rods between the two frame sections for retaining the same in the V-shaped position.” The difference between the claimed apparatus and the prior art if Balaz is the claim recitation of “the angle is between 180 degrees and 30 degrees.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the to provide Balaz with the angle is between 180 degrees and 30 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
   	Schmidt (Figures 1-4) teaches the angle is between 180 degrees and 30 degrees (See figures 1-5 where frame members 15 and 17 are folded from a 90° and to a 0° angle) (Col. 4, Lines 36-63).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Balaz with the angle is between 180 degrees and 30 degrees as taught by Schmidt as a means of folding/collapsing a sports training goal apparatus for storage (Schmidt: Col. 4, Lines 36-63).


	Regarding claim 12, the modified Balaz (Figure 1) teaches the first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (Abstract; Col. 2, Lines 10-12), where the adjustment inherently includes a change in the angle between the first and second frame members (though a specific angle is not disclosed).
 	The modified Balaz does not teach the angle is between 135 degrees and 45 degrees.  
	It is noted that Balaz teaches first and second frame members are pivotable with respect to one another to adjust an angle between the first and second catch areas (though a specific angle is not disclosed). Balaz (Abstract) discloses: “a golf trainer device is disclosed as including a frame defined by a pair of generally rectangular frame sections arranged in side-by-side vertical, upright positions with a rear hinge connecting the two sections and permitting folding thereof between a side-by-side position and a V-shaped position, connecting rods between the two frame sections for retaining the same in the V-shaped position.” The difference between the claimed apparatus and the prior art if Balaz is the claim recitation of “the angle is between 135 degrees and 45 degrees.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the to provide Balaz with the angle is between 135 degrees and 45 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
   	Schmidt (Figures 1-4) teaches the angle is between 135 degrees and 45 degrees (See figures 1-5 where frame members 15 and 17 are folded from a 90° and to a 0° angle) (Col. 4, Lines 36-63).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with t the angle is between 135 degrees and 45 degrees as taught by Schmidt as a means of folding/collapsing a sports training goal apparatus for storage (Schmidt: Col. 4, Lines 36-63).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balaz in view of Cho(‘608) and Cho (‘815), further in view of Chang (20140274479).

	Regarding claim 17, the modified Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and open positions (Col. 2, Lines 10-12), the second frame member defining a second catch area.
 	The modified Balaz does not teach the one or more joints lift the first and second frame members at an angle with respect to the ground.  
	Chang (Figures 1-6) teaches the one or more joints (Fig. 1, Part No. 122) (Para. 0024) lift the first and second frame members at an angle with respect to the ground (See figure 1).
 	It is noted that the claim recitation of “one or more joints lift the first and second frame members at an angle with respect to the ground” is being interpreted under broadest reasonable interpretation (BRI) where the term “joint” is defined to mean “a point at which parts of an artificial structure are joined,” and the recitation of “at an angle with respect to the ground” is being interpret to mean any angle from and including 0° to 360°.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with a leg configurable to stabilize the golf practice apparatus to the ground as taught by Chang as a means of firmly fixing a golf practice apparatus to a ground surface (Chang: Para. 0026).


	Regarding claim 18, the modified Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and open positions (Col. 2, Lines 10-12), the second frame member defining a second catch area. 
 	The modified Balaz does not teach a leg configurable to stabilize the golf practice apparatus to the ground.  
 	Chang (Figures 1-6) teaches a leg (Fig. 1, Part No. 15) configurable to stabilize the golf practice apparatus to the ground (Para. 0026).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with a leg configurable to stabilize the golf practice apparatus to the ground as taught by Chang as a means of firmly fixing a golf practice apparatus to a ground surface (Chang: Para. 0026).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Balaz in view of Cho (‘608) and Cho (‘815), further in view of Kehoe (5609528).

	Regarding claim 19, the modified Balaz (Figure 1) teaches a golf practice apparatus comprising: a first frame member (Fig. 1, Part No. 4a) defining a first catch area (Col. 1, Lines 16-27; Abstract); a second frame member (Fig. 1, Part No. 8b) connected to the first frame member to fold between closed and open positions (Col. 2, Lines 10-12), the second frame member defining a second catch area. 
 	The modified Balaz does not teach protective foam padding on at least one of the first and second frame members and support member.  
 	Kehoe (Figures 1-8) teaches covering frame elements of a golf practice apparatus with foam padding (Col. 6, Lines 44-49).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Balaz with protective foam padding on at least one of the first and second frame members and support member as taught by Kehoe as means of protecting frame elements of a golf practice apparatus from mis-hits of a golf ball (Kehoe: Col. 6, Lines 44-49).

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “the first frame member including a first attachment point protruding from the first frame member at a first angle; the second frame member including a second attachment point protruding from the second frame member at a second angle; a support member connected to the first and second frame members by having a first end of the support member received in the first attachment point of the first frame member and a second end of the support member received in the second attachment point of the second frame member, the first and second ends of the support member received in the first and second attachment points,” it is noted that the prior art of Balaz teaches the first frame member (4a) including a first attachment point (22) protruding from the first frame member at a first angle (Col. 2, Lines 3-12); the second frame member (8b) including a second attachment point (23) protruding from the second frame member at a second angle (See Fig. 1); a support member (Fig. 1, Part No. 20) connected to the first and second frame members (Col. 2. Lines 3-10) by having a first end of the support member (20) received in the first attachment point (22) of the first frame member and a second end of the support member (20) received in the second attachment point (23) of the second frame member, the first and second ends of the support member (20) received in the first and second attachment points (22, 23) (See fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711